i          i      i                                                                i      i      i




                                 MEMORANDUM OPINION

                                         No. 04-08-00163-CV

                                  MANN DEVELOPMENT, LTD.,
                                          Appellant

                                                  v.

                                     CITY OF SAN ANTONIO,
                                            Appellee

                      From the 73rd Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2005-CI-05367
                        Honorable Barbara Hanson Nellermoe, Judge Presiding

PER CURIAM

Sitting:          Alma L. López, Chief Justice
                  Catherine Stone, Justice
                  Karen Angelini, Justice

Delivered and Filed: August 13, 2008

DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion contains a certificate of

service to appellee, and the appellee has not opposed the motion. Therefore, we grant the motion

and dismiss the appeal. See TEX . R. APP . P. 42.1(a)(1). Costs of the appeal are taxed against

appellant.

                                                       PER CURIAM